UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6853


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

AARON JUAREZ-GOMEZ,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:11-cr-00375-D-1)


Submitted: September 18, 2018                               Decided: September 21, 2018


Before WILKINSON and THACKER, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Aaron Juarez-Gomez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Aaron Juarez-Gomez appeals the district court’s order denying his motions for

reduction of sentence, confining his appeal to the court’s denial of his motion seeking a

sentence reduction under 18 U.S.C. § 3582(c)(2) (2012). We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. United States v. Juarez-Gomez, No. 5:11-cr-00375-D-1 (E.D.N.C. July 11, 2018).

We deny Juarez-Gomez’s motions to appoint counsel and dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2